Digitally signed by
                                                                                 Reporter of Decisions
                                                                                 Reason: I attest to the
                                Illinois Official Reports                        accuracy and integrity
                                                                                 of this document
                                                                                 Date: 2019.07.22
                                                                                 09:52:41 -05'00'
                                       Appellate Court



                      Beckman v. City of Peoria, 2019 IL App (3d) 180467



Appellate Court            JENNIFER BECKMAN, Plaintiff-Appellant, v. THE CITY OF
Caption                    PEORIA, Defendant-Appellee.



District & No.             Third District
                           Docket No. 3-18-0467



Rule 23 order filed        February 20, 2019
Motion to
publish allowed            March 15, 2019
Opinion filed              March 15, 2019



Decision Under             Appeal from the Circuit Court of Peoria County, No. 17-MR-786; the
Review                     Hon. Katherine Gorman Hubler, Judge, presiding.



Judgment                   Affirmed.


Counsel on                 Jennifer A. Bonesteel, of Stephen P. Kelly, Attorney at Law, LLC, of
Appeal                     Peoria, for appellant.

                           Kenneth M. Snodgrass Jr. and Kevin O. Sheahan, of Hasselberg Grebe
                           Snodgrass Urban & Wentworth, of Peoria, for appellee.



Panel                      JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                           Justices Carter and Holdridge concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiff, Jennifer Beckman, is a former police officer with defendant, the City of Peoria.
     On February 26, 2015, plaintiff participated in mandatory riot training, which included a
     “briefing/classroom” session and a field simulation. During the field simulation, plaintiff
     suffered a career ending “catastrophic injury,” which she believes entitles her to health
     coverage benefits under section 10 of the Public Safety Employee Benefits Act (Act) (820
     ILCS 320/10 (West 2014)). Plaintiff argues her injury was in response to what she “reasonably
     believed to be an emergency” under the requirement of section 10(b). 820 ILCS 320/10(b)
     (West 2014).

¶2                                        I. BACKGROUND
¶3       On February 26, 2015, as part of the field simulation, plaintiff and her colleagues wore full
     riot gear and rode together to the simulation site. Once the simulation began, the officers
     alighted from their vehicle, assumed riot formation, and moved toward the simulated riot,
     which, unbeknownst to the officers, was inside the opera building of the Expo Gardens.
     Immediately upon “moving out,” plaintiff slipped and fell on the snow-and-ice-covered
     pavement, striking her head on the ground. Plaintiff was asked by her fellow officers whether
     she could continue, as well as whether she wanted to go to the hospital or call an ambulance.
     According to plaintiff, she was treating the simulation as a “real life” emergency, as instructed,
     so she got up and continued with the riot training, which included police personnel throwing
     balls, slapping the officers’ shields, and attempting to penetrate the officers’ formation.
     Plaintiff completed the simulation and subsequent defensive tactics training before obtaining
     medical treatment the next day.
¶4       On September 29, 2017, following an administrative hearing held pursuant to city code,
     the hearing officer issued a decision denying plaintiff benefits under the Act. Despite
     acknowledging plaintiff was ordered to react as if an emergency existed during the riot
     simulation, the hearing officer found the evidence did not “support a finding that Beckman was
     injured while responding to what is reasonably believed to be an emergency because she
     encountered no unforeseen circumstances involving imminent danger to person or property.”
     On October 11, 2017, plaintiff appealed to the Peoria County circuit court. On July 30, 2018,
     the trial court affirmed the hearing officer’s decision. Plaintiff filed a notice of appeal on
     August 1, 2018.

¶5                                          II. ANALYSIS
¶6       A plaintiff seeking health coverage benefits under section 10 must meet the requirements
     of both subsections (a) and (b), which, in pertinent part, provide:
                 “(a) An employer who employs a full-time law enforcement *** officer *** who
             *** suffers a catastrophic injury *** shall pay the entire premium of the employer’s
             health insurance plan for the injured employee, the injured employee’s spouse, and for
             each dependent child of the injured employee ***. ***
                                                 ***
                 (b) In order for the law enforcement *** officer, firefighter, spouse, or dependent
             children to be eligible for insurance coverage ***, the injury or death must have

                                                 -2-
                occurred as the result of the officer’s response to *** what is reasonably believed to be
                an emergency ***.” 820 ILCS 320/10(a), (b) (West 2014).
¶7         In this case, the parties agree that plaintiff suffered a “catastrophic injury” within the
       requirement of section 10(a). See 820 ILCS 320/10(a) (West 2014). Thus, the only issue
       presented is whether the administrative hearing officer, who was affirmed by the trial court,
       erred by finding plaintiff’s injury did not occur in “response to what is reasonably believed to
       be an emergency” under section 10(b). See 820 ILCS 320/10(b) (West 2014).
¶8         This determination presents a mixed question of law and fact because it requires an
       examination of the legal effect of a given set of facts. Oskroba v. Village of Hoffman Estates,
       404 Ill. App. 3d 692, 699-700 (2010); see also Pedersen v. Village of Hoffman Estates, 2014 IL
       App (1st) 123402, ¶ 52. Thus, the clearly erroneous standard of review is proper, which
       necessitates a reversal if our court is left with a “definite and firm conviction” that a mistake
       was made. Oskroba, 404 Ill. App. 3d at 699-700; Pedersen, 2014 IL App (1st) 123402, ¶ 52.
¶9         Our supreme court has considered when an injury from a training exercise occurs in
       “response to what is reasonably believed to be an emergency” under section 10(b). See Gaffney
       v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012. In Gaffney, our
       supreme court reviewed two cases, consolidated on appeal. Id. ¶ 2. The first case involved a
       firefighter named Michael P. Gaffney, while the second case involved a firefighter named
       Brian J. Lemmenes. Id. ¶¶ 6, 20. In both cases, the firemen were injured during an emergency
       training exercise. Id. Before reaching the facts of each case, our supreme court concluded an
       “emergency” under section 10(b) is “an unforeseen circumstance involving imminent danger
       to a person or property requiring an urgent response,” connoting the intent for that subsection
       to cover “life-threatening” or “dangerous situations” in an officer’s employment. Id. ¶¶ 64,
       67-68; Wilczak v. Village of Lombard, 2016 IL App (2d) 160205, ¶ 16.
¶ 10       Pertaining to Gaffney, our supreme court concluded he reasonably believed he was
       responding to an emergency during the training exercise. Gaffney, 2012 IL 110012, ¶ 69.
       Although Gaffney was instructed on how to proceed, an unforeseen circumstance arose during
       the training exercise. Id. ¶ 65. Namely, the crew’s hose became entangled, requiring Gaffney
       to backtrack towards the obstruction with “no visibility and the risk of becoming disoriented in
       the smoke-filled building.” Id. Gaffney’s injury arose while freeing the obstructed hose. Id.
       ¶ 67. Our supreme court reasoned that the training exercise, which used real fire, turned into an
       emergency because the crew was stranded with no visibility, water, or option of ending their
       participation. Id. ¶¶ 66-67. Thus, Gaffney’s injury was found to be within the purview of
       section 10(b) of the Act. Id. ¶ 69.
¶ 11       Regarding Lemmenes, our supreme court concluded he was not injured while responding
       to an emergency. Id. ¶ 79. Lemmenes, who was training to save a “downed firefighter,” was
       not injured while operating under similar circumstances as Gaffney. Id. ¶¶ 74-75. Instead,
       Lemmenes was injured while training with a predetermined path, a “blacked out” mask, and no
       real fire. Id. ¶ 74. If his air supply ran out, Lemmenes was to stop participating. Id. Therefore,
       despite being ordered to treat the exercise as an emergency, Lemmenes was in no real danger
       under the “controlled conditions.” Id. ¶ 75. Our supreme court reasoned that Lemmenes
       understood he was participating in training, and that no emergency arose similar to that faced
       by Gaffney. Id. ¶ 77; see also Wilczak, 2016 IL App (2d) 160205, ¶¶ 18, 24 (holding, in the
       context of aiding a disabled citizen, the plaintiff’s subjective belief of an emergency was
       unreasonable, where there was no imminent danger or unforeseen circumstances after an initial

                                                   -3-
       assessment revealed no injuries or need for medical attention). Thus, section 10(b) was
       inapplicable. Gaffney, 2012 IL 110012, ¶ 79.
¶ 12       Here, we conclude plaintiff could not have “reasonably believed” she was responding to an
       emergency but instead falls within the factual scenario more similar to Lemmenes. Namely, we
       reject plaintiff’s argument that she “subjectively held said occurrence to be an emergency
       based on the belief she was instructed to adopt.” It is undisputed that the simulation in this
       appeal, preceded by a “briefing/classroom” session that generally “explain[ed] what [was]
       going to happen later in the day,” was just that—a simulation. Further, the
       snow-and-ice-covered pavement, although unforeseen, did not create and could not be
       “reasonably believed” to create an emergency. This circumstance, in the context of a riot
       simulation under controlled conditions, created no actual imminent danger to plaintiff or her
       colleagues requiring an urgent response. Simply put, plaintiff’s injury was neither in response
       to an emergency nor to circumstances “reasonably believed” to be an emergency. Indeed,
       plaintiff was asked if she could continue, an option that was significant in Gaffney because it is
       not indicative of an emergency situation.
¶ 13       Pursuant to the above authorities, we recognize the legal significance of and factual
       differences between injuries that occur in response to treating a training simulation as a
       real-life emergency, and injuries that occur in response to real life-threatening or dangerous
       situations. Based upon the unique facts of this case, we conclude plaintiff was operating under
       the former circumstances, which do not invoke section 10(b). See id. Thus, the findings of the
       hearing officer were well supported by the record and not clearly erroneous.

¶ 14                                     III. CONCLUSION
¶ 15      The judgment of the circuit court of Peoria County is affirmed.

¶ 16      Affirmed.




                                                   -4-